UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 14, 2008 (Date of the earliest event reported) Simulations Plus, Inc. (Exact name of registrant as specified in its charter) California 001-32046 95-4595609 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 42505 10th Street West, Lancaster, California 93534-7059 (Address of principal executive offices) (Zip Code) 661-723-7723 Registrant's telephone number, including area code Item 8.01Other Events On January 14, 2008, Simulations Plus, Inc., a California corporation (the "Company"), held a conference call for investors to review the financial results for the three months ended November 30, 2007. A copy of the PowerPoint slides used as notes for this call is attached hereto as Exhibit 99.1 and is incorporated herein by reference. This report on Form 8-K (the "Report"), including the disclosures set forth herein, contains certain forward-looking statements that involve substantial risks and uncertainties. When used herein, the terms "anticipates," "expects," "estimates," "believes" and similar expressions, as they relate to us or our management, are intended to identify such forward-looking statements.Forward-looking statements in this Report or hereafter, including in other publicly available documents filed with the Securities and Exchange Commission (the "Commission"), reports to the stockholders of Simulations Plus, Inc., a California corporation (the "Company" or "us," "our" or "we") and other publicly available statements issued or released by us involve known and unknown risks, uncertainties and other factors which could cause our actual results, performance (financial or operating) or achievements to differ from the future results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements. Such future results are based upon management's best estimates based upon current conditions and the most recent results of operations. These risks include, but are not limited to, the risks set forth herein and in such other documents filed with the Commission, each of which could adversely affect our business and the accuracy of the forward-looking statements contained herein. Our actual results, performance or achievements may differ materially from those expressed or implied by such forward-looking statements. Item 9.01Financial Statements and Exhibits (c) Exhibits 99.1 PowerPoint presentation for the Investor Conference Call on January 14, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SIMULATIONS PLUS, INC. Dated: January 15, 2008 By: /s/ Momoko Beran Momoko Beran Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 PowerPoint presentation for the Investor Conference Call on January 14, 2008.
